Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 5-12, 16 and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	In the last three lines of claims 5-8, the scope is indefinite as it is not clear what is meant or required by defining relative movement in the context of movement of three different parts, i.e. the first servicer, the second servicer and the drum, between two positions.  
	The remaining claims are rejected by virtue of dependency.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-12 and 14-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Leblond et al. (US 3,654,828).
	Leblond discloses a forming device for tires including a first servicer (one of 4, 5, 6, or 7), a drum (3) around which a ply from the servicer is wound, a first cutting portion (26) and a moving mechanism (63) for relative axial positioning adjustment between the servicer and drum (note esp. col. 7, lines 31-53 and col. 10, lines 67-73).  Further, the entire device is under essentially fully automatic control (col. 9, lines 56-71, col. 11, lines 23-28) and thus a control unit that controls all parts of the device and thus including the moving mechanism (63) is suggested.  As to the control unit controlling the moving mechanism to relatively move the servicer/drum between two axial positions to enable forming the two ply pieces, Leblond indicates that the adjustment of the moving mechanism (63) includes axial adjustments to apply two plies at the same ply level axially spaced apart and side by side from the same servicer wheel (15) - note esp. col. 7, lines 31-53 and col. 10, lines 67-73.  Although the plies applied by Leblond are described as belt plies and not carcass plies, this represents the material worked on by the apparatus, this not structurally distinguishing the Leblond apparatus which would be capable of likewise applying a pair of carcass plies (MPEP 2115).  Leblond therefore anticipates the claim 1 forming device.
	As to claim 2, the Leblond device is designed to apply plies at two axial spaced regions of a drum as already noted.  As to claims 3-4, the moving mechanism (63) moves only the drum.  As to claims 5-8, the forming device further comprises a second adjacent servicer (another of 4, 5, 6 or 7), a second cutting portion (26) and relative axial adjustment of the drum to different positions (by mechanisms 63 and 53/58) is effected by automatic control as already noted.  As to claims 9-12, in additional to having side by side plies, Leblond describes applying plies aligned to the drum center (e.g. col. 9, lines 45-48; col. 10, lines 1-6; col. 11, lines 67-73).  As to claims 14-17, the forming device further comprises a third adjacent servicer (another of 4, 5, 6, or 7), a third cutting portion (26) and a control unit (as already noted) that moves the drum between the servicers (by mechanisms 63/53/58).  As to the first and third sheets differing, this represents specifics of the material worked on by the apparatus and does not require any additional apparatus features beyond what is shown by Leblond (MPEP 2115).  In any event, note also that Leblond contemplates that the servicers can accommodate plies differing in some respect as there can be one for each ply (unless some plies are identical in which case a separate servicer for each might not be required) - note col. 3, lines 40-47.  
Claims 13 is rejected under 35 U.S.C. 103 as being unpatentable over Leblond et al. (US 3,654,828) as applied to claim 1 above, and further in view of Hata et al. (US 2015/0251494).
	Leblond does not describe the relative location of the start ends of the two side by side pieces.  Hata is also directed to forming a tire with axially adjacent ply pieces (e.g. 6A, 6B) and suggests desirably making the relative positions of the joints in each ply (and thus also the winding start ends thereof) deviate by at least 20° in the circumferential direction (e.g. fig. 2) to improve tire uniformity.  Following this teaching, to make the start ends of two adjacent ply pieces have different start ends on winding would have been obvious with an expectation of improving tire uniformity.  
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	Bardaji Zuriarrain et al. (US 2005/0115659) discloses an axially adjustable servicer (4) that can apply plural plies (e.g. paragraphs [0030], [0053], [0057]).
	Hubbell et al. (US 2013/0105056) discloses forming tires with discontinuous carcass plies.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEOFFREY L KNABLE whose telephone number is (571)272-1220. The examiner can normally be reached Part Time - Mon, Tue, Wed.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn Smith can be reached on 571-270-5545. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/GEOFFREY L KNABLE/Primary Examiner, Art Unit 1749                                                                                                                                                                                                        



G. Knable
December 10, 2022